department of the treasury internal_revenue_service date number release date uil certified mail employer identification a name address person to contact id contact telephone taxpayer advocate’s office address and telephone number last date for filing a petition with the tax_court dear ------------------ this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective july our adverse determination is made for the following reason s you are not operated exclusively for exempt purposes within the meaning of i e c sec_501 you ceased conducting any charitable activities and have not filed form_990 since the year you have failed to comply with a request for review of your records as requested by the internal_revenue_service contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for the tax years beginning after december ------ returns for the years ending december ------ december ------ and december ------must be filed with this office within days of the date of this letter unless a request for an extension of time is granted send such returns to the following address internal_revenue_service 4936chi simpson s dearborn street chicago il tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above sincerely r c johnson director e o examinations enclosures pub
